EXHIBIT 10.3

[FTI Logo]

Sean M. Harding

FTI Consulting, Inc

1201 W. Peachtree St.

Atlanta, GA 30309

404.460.6258

Sean.harding@FTIConsulting.com

CONFIDENTIAL



February 23, 2020



Mr. Craig Forman

Chief Executive Officer

The McClatchy Company

2100 Q Street

Sacramento, CA 95816



Re: The McClatchy Company

Dear Mr. Forman:



The purpose of this letter is to confirm the understanding and agreement (the
“Agreement”) between The McClatchy Company (the “Client” or “Company”) and FTI
Consulting, Inc. (“FTI”) concerning the Client’s engagement of FTI to provide
certain temporary employees to the Client as described in Exhibit B (the
“Services”). This Agreement is effective on [Date] (the “Effective Date”). The
FTI Standard Terms and Conditions attached hereto as Exhibit “A” are also
incorporated herein and forms part of this Agreement.



1. Temporary Officers, Hourly Temporary Employees and Services



FTI will provide Sean M. Harding to serve as the Client’s Chief Restructuring
Officer (the “CRO” or “Temporary Officer) reporting to the Board of Directors
(“Board”) in connection with the Engagement. The Temporary Officer, as well as
any additional Hourly Temporary Staff, (as defined below), shall have such
duties as the Chief Executive Officer (“CEO”) may from time to time determine,
and shall at all times report to and be subject to supervision by the Board.
Without limiting the foregoing, the Temporary Officer, as well as any Hourly
Temporary Staff, shall work with other senior management of the Client, and
other professionals, to provide the Services.


In addition to providing the Temporary Officers, FTI may also provide the Client
with additional staff (the “Hourly Temporary Staff” and, together with the
Temporary Officer, the “FTI Professionals”), subject to the terms and conditions
of this Agreement. The Hourly Temporary Staff may be assisted by or replaced by
other FTI professionals reasonably satisfactory to the Board and/or Committee,
as required, who shall also become Hourly Temporary Staff for purposes hereof.
The initial schedule of Hourly Temporary Staff is set out on Exhibit “C”. FTI
will keep the CEO reasonably informed as to FTI’s staffing and will not add
additional Hourly Temporary Staff to the assignment without first consulting
with the Client.



If our retention is approved by the Bankruptcy Court, our role will include
serving as principal bankruptcy financial advisors to the debtors and debtors in
possession in those cases under a general retainer, subject to court approval.

The services we will provide in connection with the Engagement will encompass
all services normally and reasonably associated with this type of engagement
that we are requested and are able to provide and that are consistent with our
ethical obligations. With respect to all matters of our Engagement, we will

--------------------------------------------------------------------------------

coordinate closely with the Company as to the nature of the services that we
will render and the scope of our engagement.



As usual, our Engagement is to represent the Company and not its individual
directors, officers, employees or shareholders. However, we anticipate that in
the course of that Engagement, we may provide information or advice to
directors, officers or employees in their corporate capacities.



The engagement of FTI to perform the Services shall be subject to the approval
of the Bankruptcy Court and shall be substantially as provided in this Agreement
as modified by the retention order approved by the Bankruptcy Court. Client
agrees, at Client’s expense, to file an application (the “Application”) to
employ FTI as crisis and turnaround manager nunc pro tunc to the Effective Date
pursuant to § 363 of the Bankruptcy Code. The Client agrees to file all required
applications, including the Application, for the employment or retention of FTI
at the earliest practical time.



The Services do not include (i) audit, legal, tax, environmental, accounting,
actuarial, employee benefits, insurance advice or similar specialist and other
professional services which are typically outsourced and which shall be obtained
directly where required by the Client at Client’s expense; or (ii) investment
banking, including valuation or securities analysis, including advising any
party or representation of the Client on the purchase, sale or exchange of
securities or representation of the Client in securities transactions. FTI is
not a registered broker-dealer in any jurisdiction and will not offer advice or
its opinion or any testimony on valuation or exchanges of securities or on any
matter for which FTI is not appropriately licensed or accredited. An affiliate
of FTI is a broker-dealer but is not being engaged by the Client to provide any
investment banking or broker-dealer services. The Client agrees to supply office
space, and office and support services to FTI as reasonably requested by FTI in
connection with the performance of its duties hereunder.



2. Compensation to FTI



Fees in connection with this Engagement will be based upon the time
incurredproviding the Services, multiplied by our standard hourly rates,
summarized as follows:



United States

Per Hour (USD)

Senior Managing Directors$920 – 1,295

Directors / Senior Directors / Managing Directors 690 – 905

Consultants/Senior Consultants 370 – 660

Administrative / Paraprofessionals 150 – 280





Hourly rates are generally revised periodically. To the extent this engagement
requires services of our International divisions or personnel, the time will be
multiplied by our standard hourly rates applicable on International engagements.



In addition to the fees outlined above, FTI will bill for reasonable direct
expenses which are likely to be incurred on your behalf during this Engagement.
Direct expenses include reasonable and customary out-of-pocket expenses which
are billed directly to the engagement such as internet access, telephone,
overnight mail, messenger, travel, meals, accommodations and other expenses
specifically related to this engagement. Further, if FTI and/or any of its
emloyees are required to testify or provide evidence at or in connection with
any judicial or administrative proceeding relating to this matter, FTI will be
compensated by you at its regular hourly rates and reimbursed for reasonable
allocated and direct expenses (including counsel fees) with respect thereto.

2



--------------------------------------------------------------------------------

We will send the Company periodic invoices (not less frequently than monthly)
for services rendered and charges and disbursements incurred on the basis
discussed above, and in certain circumstances, an invoice may be for estimated
fees, charges and disbursements through a date certain. Each invoice constitutes
a request for an interim payment against the fee to be determined at the
conclusion of our Services. Upon transmittal of the invoice, we may immediately
draw upon the Initial Cash on Account (as replenished from time to time) in the
amount of the invoice. The Company agrees upon submission of each such invoice
to promptly wire the invoice amount to us as replenishment of the Initial Cash
on Account (together with any supplemental amount to which we and the Company
mutually agree), without prejudice to the Company's right to advise us of any
differences it may have with respect to such invoice. We have the right to apply
to any outstanding invoice (including amounts billed prior to the date hereof),
up to the remaining balance, if any, of the Initial Cash on Account (as may be
supplemented from time to time) at any time subject to (and without prejudice
to) the Company's opportunity to review our statements.



The Company agrees to promptly notify FTI if the Company or any of its
subsidiaries or affiliates extends (or solicits the possible interest in
receiving) an offer of employment to a principal or employee of FTI involved in
this Engagement and agrees that FTI has earned and is entitled to a cash fee,
upon hiring, equal to 150% of the aggregate first year’s annualized
compensation, including any guaranteed or target bonus and equity award, to be
paid to FTI’s former principal or employee that the Company or any of its
subsidiaries or affiliates hires at any time up to one year subsequent to the
date of the final invoice rendered by FTI with respect to this Engagement.



Cash on Account:



FTI will transfer the funds held on account pursuant to the Engagement Contract
dated July 31, 2019, the First Addendum dated November 8, 2019, and the Second
Addendum dated December 30, 2019, betewen the Company and FTI, which funds will
be held "on account" to be applied to our professional fees, charges and
disbursements for the Engagement (the "Initial Cash on Account"). To the extent
that this amount exceeds our fees, charges and disbursements upon the completion
of the Engagement, we will refund any unused portion. The Company agrees to
increase or supplement the Initial Cash on Account from time to time during the
course of the Engagement in such amounts as the Company and we mutually shall
agree are reasonably necessary to increase the Initial Cash on Account to a
level that will be sufficient to fund Engagement fees, charges, and
disbursements to be incurred.


In a case under the Bankruptcy Code, fees and expenses may not be paid without
the express prior approval of the bankruptcy court. In most cases of this size
and complexity, on request of a party in interest, the bankruptcy court permits
the payment of interim fees during the case. The Company agrees that, if asked
to do so by us, the Company will request the bankruptcy court to establish a
procedure for the payment of interim fees during the case that would permit
payment of interim fees. If the bankruptcy court approves such a procedure, we
will submit invoices on account against our final fee. These interim invoices
will be based on such percentage as the bankruptcy court allows of our internal
time charges and costs and expenses for the work performed during the relevant
period and will constitute a request for an interim payment against the
reasonable fee to be determined at the conclusion of our representation.







After the Company's entities became a debtor in one or more cases under the
Bankruptcy Code, some fees, charges, and disbursements (whether or not billed)
incurred before the filing of bankruptcy petitions (voluntary or involuntary)
remain unpaid as of the date of the filing. The unused portion, if any, of the
Initial Cash on Account will be applied to any such unpaid pre-petition fees,
charges and disbursements.

3



--------------------------------------------------------------------------------

Any requisite court permission will be obtained in advance. We will then hold
any portion of the Initial Cash on Account not otherwise properly applied for
the payment of any such unpaid pre-filing fees, charges and disbursements
(whether or not billed) as on account cash to be applied to our final invoice in
any case under the Bankruptcy Code.



Post-petition fees, charges and disbursements will be due and payable
immediately upon entry of an order containing such court approval or at such
time thereafter as instructed by the court. The Company understands that while
the arrangement in this paragraph may be altered in whole or in part by the
bankruptcy court, the Company shall nevertheless remain liable for payment of
court approved post-petition fees and expenses. Such items are afforded
administrative priority under 11 U.S.C. § 503(b)(l). The Bankruptcy Code
provides in pertinent part, at 11 U.S.C. § 1l29(a)(9)(A), that a plan cannot be
confirmed unless these priority claims are paid in full in cash on the effective
date of any plan (unless the holders of such claims agree to different
treatment). It is agreed and understood that the unused portion, if any, of the
Initial Cash on Account (as may be supplemented from time to time) shall be held
by us and applied against the final fee application filed and approved by the
court.



Additional Provisions Regarding Fees:



a)FTI may stop work or terminate the Agreement immediately upon the giving of
written notice to the Client (i) if payments are not made in accordance with
this Agreement, (ii) if the Application is not approved by the Bankruptcy Court,
(iii) if the Chapter 11 case is dismissed or converted to a Chapter 7
proceeding, or (iv) if a Chapter 11 Trustee or other responsible person is
appointed.


b)If, and only if, local Bankruptcy rules or the order approving the Application
so require, FTI shall file with and serve on creditors entitled to notice
thereof, a statement of staffing, professional services, compensation or
expenses, on a quarterly basis, or as the Bankruptcy Court or rules may direct,
and creditors and other parties in interest shall have an opportunity to object
thereto and request a hearing thereon. (ii) In the event that FTI is employed
post-petition as a “professional person” pursuant to § 327 of the Bankruptcy
Code, Bankruptcy Court approval will generally be required to pay FTI’s fees and
expenses for Post-petition Services. In most cases of this size and complexity,
on request of a party in interest, the bankruptcy court permits the payment of
interim fees during the case. The Client agrees that in this situation it will,
at the Client’s expense, request the Bankruptcy Court to establish a procedure
for the payment of interim fees during the case that would permit payment of
interim fees. If the Bankruptcy Court approves such a procedure, we will submit
invoices on account against our final fee. These interim invoices will be based
on such percentage as the bankruptcy court allows of our internal time charges
and costs and expenses for the work performed during the relevant period and
will constitute a request for an interim payment against the reasonable fee to
be determined at the conclusion of our Engagement.


c)Any unpaid post-petition fees, charges and disbursements will be due and
payable immediately upon entry of an order containing such court approval or at
such time thereafter as instructed by the court. The Client understands that
while the arrangement in this paragraph may be altered in whole or in part by
the bankruptcy court, the Client shall nevertheless remain liable for payment of
court approved post-petition fees and expenses. Such items are afforded
administrative priority under 11 U.S.C. § 503(b)(l). The Bankruptcy Code
provides in pertinent part, at 11 U.S.C. § 1l29(a)(9)(A), that a plan cannot be
confirmed unless administrative claims are paid in full in cash on the effective
date of any plan (unless the holders of such claims agree to different
treatment). It is agreed and understood that the unused portion, if any, of the
Cash on Account shall be held by us and applied against the final fee
application filed and approved by the court.


4



--------------------------------------------------------------------------------

d)Client agrees that FTI is not an employee of the Client and the FTI employees
and independent FTI contractors who perform the Services are not employees of
the Client, and they shall not receive a W-2 from the Client for any fees earned
under this engagement, and such fees are not subject to any form of withholding
by the Client. The Client shall provide FTI a standard form 1099 on request for
fees earned under this Engagement.


e)Copies of Invoices shall be sent by facsimile or email as follows:



To the Client at:

The McClatchy Company

2100 Q Street

Sacramento, CA 95816



Attention: Craig Forman



Additional Provisions Regarding Fees:

If a dispute develops about our fees, the Company may be entitled under Part 137
of the Rules of the Chief Administrator of the New York Courts to arbitration of
that dispute if it involves more than $150,000.





3. Availability of Information


In connection with FTI’s activities on the Client’s behalf, the Client agrees
(i) to furnish FTI with all information and data concerning the business and
operations of the Client which FTI reasonably requests, and (ii) to provide FTI
with reasonable access to the Client’s officers, directors, partners, employees,
retained consultants, independent accountants, and legal counsel. FTI shall not
be responsible for the truth or accuracy of materials and information received
by FTI under this agreement.



4. Notices


Notices under this Agreement to the Client shall be provided as set forth in
paragraph 2(e).



Notices to FTI shall be to:

1201 West Peachtree St. Suite 500

Atlanta, GA 30309

Attn: Sean M. Harding

Phone: 404-460-6258

Fax: 404-460-6230
Email: sean.harding@fticonsulting.com


Notices shall be provided by (a) fax and email, (b) hand delivery, or (c)
overnight delivery. If provided by fax and email or hand delivery, they shall be
deemed effective the date given. If provided by overnight delivery, they shall
be deemed effective on the date of actual receipt.



5. Miscellaneous


This Agreement: represents the entire understanding of the parties hereto and
supersedes any and all other prior agreements among the parties regarding the
subject matter hereof; shall be binding upon and inure to the benefit of the
parties and their respective heirs, representatives, successors and assigns; may
be executed by facsimile (followed by originals sent via regular mail), and in
two or more counterparts, each of which shall be deemed to be an original, but
all of which together shall constitute one and the same

5



--------------------------------------------------------------------------------

instrument; and may not be waived, modified or amended unless in writing and
signed by a representative of the Client and FTI. The provisions of this
Agreement shall be severable. No failure to delay in exercising any right, power
or privilege related hereto, or any single or partial exercise thereof, shall
operate as a waiver thereof.



Based on our understanding of the parties involved in this matter, we have
compiled a list of interested parties (the “Potentially Interested Parties”) and
have undertaken a limited review of our records to determine FTI’s professional
relationships with the Company and such Potentially Interested Parties. From the
results of such review, we are not aware of any conflicts of interest or
relationships that we believe would preclude us from performing the Services.



As you know, however, we are a large consulting firm with numerous offices
throughout the world. We are regularly engaged by new clients, which may include
one or more of the Potentially Interested Parties.

The FTI professionals providing services hereunder will not accept an engagement
that directly conflicts with this Engagement without your prior written consent.

6



--------------------------------------------------------------------------------

If this letter correctly sets forth our understanding, please so acknowledge by
signing below and returning a signed copy of this letter to us.



Very truly yours,



FTI CONSULTING, INC.











By: _/s/ Sean M. Harding____

Name: Sean M. Harding

Title: Senior Managing Director









ACCEPTED AND AGREED this 23rd day of February 2020





On behalf of The McClathcy Company





By: /s/ Craig I. Forman

Name: Craig I Forman

Title: CEO





Date:







7



--------------------------------------------------------------------------------

EXHIBIT A


FTI CONSULTING, INC.



STANDARD TERMS AND CONDITIONS





The following are the Standard Terms and Conditions on which we will provide the
Services to you set forth within the attached letter of engagement with the
McClatchy Company dated as of February 23, 2020 (the “Engagement Letter”). The
Engagement Letter and these Standard Terms and Conditions annexed thereto
(collectively, the “Engagement Contract”) form the entire agreement between us
relating to the Services and replace and supersede any previous proposals,
letters of engagement, undertakings, agreements, understandings, correspondence
and other communications, whether written or oral, regarding the Services. The
headings and titles in the Engagement Contract are included to make it easier to
read but do not form part of the Engagement Contract.



1.

Reports and Advice



1.1Use and purpose of advice and reports— Any advice given or report issued by
us is provided solely for your use and benefit and only in connection with the
purpose in respect of which the Services are provided. Unless required by law,
you shall not provide any advice given or report issued by us to any third
party, or refer to us or the Services, without our prior written consent, which
shall be conditioned on the execution of a third party release letter in the
form provided by FTI. In no event, regardless of whether consent has been
provided, shall we assume any responsibility to any third party to which any
advice or report is disclosed or otherwise made available.



2.

Information and Assistance



2.1Provision of information and assistance – Our performance of the Services is
dependent upon you and the Company providing us with such information and
assistance as we may reasonably require from time to time.



2.2Punctual and accurate information – You and Company personnel shall use
reasonable skill, care and attention to ensure that all information we may
reasonably require is provided on a timely basis and is accurate and complete
and relevant for the purpose for which it is required. You and the Company shall
also notify us if you subsequently learn that the information provided is
incorrect or inaccurate or otherwise should not be relied upon.



2.3No assurance on financial data – While our work may include an analysis of
financial and accounting data, the Services will not include an audit,
compilation or review of any kind of any financial statements or components
thereof. Company management will be responsible for any and all financial
information they provide to us during the course of this Engagement, and we will
not examine or compile or verify any such financial information. Moreover, the
circumstances of the Engagement may cause our advice to be limited in certain
respects based upon, among other matters, the extent of sufficient and available
data and the opportunity for supporting investigations in the time period.
Accordingly, as part of this Engagement, we will not express any opinion or
other form of assurance on financial statements of the Company.



2.4Prospective financial information - In the event the Services involve
prospective financial information, our work will not constitute an examination
or compilation, or apply agreed-upon procedures, in accordance with standards
established by the American Institute of Certified Public Accountants or
otherwise, and we will express no assurance of any kind on such information.
There will usually be differences between estimated and actual results, because
events and circumstances frequently do not occur as expected, and those
differences may be material. We will take no responsibility for the
achievability of results or events projected or anticipated by the management of
the Company.

8



--------------------------------------------------------------------------------

3.

Additional Services



3.1

Responsibility for other parties— You and the Company shall be solely
responsible for the work and fees of any other party engaged by you or the
Company to provide services in connection with the Engagement regardless of
whether such party was introduced to you by us. Except as provided in this
Engagement Contract (including section 2 of the Engagement Letter with respect
to the retention of certain agents and independent contractors), we shall not be
responsible for providing or reviewing the advice or services of any such third
party, including advice as to legal, regulatory, accounting or taxation matters.
Further, we acknowledge that we are not authorized under our Engagement Contract
to engage any third party to provide services or advice to you or the Company,
other than our agents or independent contractors engaged to provide Services,
without your or the Company’s written authorization.



4.

Confidentiality



4.1

Restrictions on confidential information— All parties to this Engagement
Contract agree that any confidential information received from the other parties
shall only be used for the purposes of providing or receiving Services under
this or any other contract between us. Except as provided below, no party will
disclose other contracting party’s confidential information to any third party
without such party’s consent. Confidential information shall not include
information that:



4.1.1

is or becomes generally available to the public other than as a result of a
breach of an obligation under this Clause 4.1;



4.1.2is acquired from a third party who, to the recipient party’s knowledge,
owes no obligation of confidence in respect of the information; or



4.1.3is or has been independently developed by the recipient (without the use of
confidential information).



4.2

Disclosing confidential information – Notwithstanding Clause 1.1 or 4.1 above,
all parties will be entitled to disclose confidential information to a third
party to the extent that this is required by valid legal process, provided that
(and without breaching any legal or regulatory requirement) where reasonably
practicable not less than 2 business days’ notice in writing is first given to
the other parties.



4.3

Citation of engagement – Without prejudice to Clause 4.1 and Clause 4.2 above,
to the extent our engagement is or becomes known to the public, we may cite the
performance of the Services to our clients and prospective clients as an
indication of our experience, unless we and you specifically agree otherwise in
writing.



4.4Internal quality reviews – Notwithstanding the above, we may disclose any
information referred to in this Clause 4 to any other FTI entity or use it for
internal quality reviews; provided, that we shall cause such persons to keep
such information confidential in accordance with the terms of this Engagement
Contract.



4.5Maintenance of workpapers – Notwithstanding the above, we may keep one
archival set of our working papers from the Engagement, including working papers
containing or reflecting confidential information, in accordance with our
internal policies; provided, that we shall keep such materials confidential in
accordance with the terms of this Engagement Contract.



5.

Termination



5.1

Termination of Engagement with notice— Termination of Engagement with notice
–This Agreement is terminable by the Client or by FTI at any time upon the
giving of thirty (30) days written notice. Upon such termination by the Client
(the “Termination Date"), FTI shall cease work and the Client shall have no
further obligation for fees and expenses of FTI arising or incurred after the
Termination Date, provided, however, that, notwithstanding any termination by
the Client or by FTI in the circumstances described in

9



--------------------------------------------------------------------------------

paragraph (a) under “Additional Provisions Regarding Fees” in the Engagement
Letter,


a) The Client shall reimburse FTI for its out-of-pocket expenses (the
"Termination Expenses") incurred in connection with commitments made by FTI
prior to the Termination Date with respect to advance travel arrangements
reasonably incurred, to the extent FTI is unable to obtain refunds of such
expenses. FTI shall provide the Client with reasonable documentation to
substantiate all Termination Expenses for which payment is requested; and





5.2

Continuation of terms— The terms of the Engagement that by their context are
intended to be performed after termination or expiration of this Engagement
Contract, including but not limited to, Clauses 3 and 4 of the Engagement
letter, and Clauses 1.1, 4, 6 and 7 of the Standard Terms and Conditions, are
intended to survive such termination or expiration and shall continue to bind
all parties.


6.

Indemnification, Insurance and Liability Limitation



6.1Indemnification – The Company agrees to indemnify and hold harmless FTI and
any of its subsidiaries and affiliates, officers, directors, principals,
shareholders, agents, independent contractors and employees (collectively
“Indemnified Persons”) from and against any and all claims, liabilities,
damages, obligations, costs and expenses (including reasonable attorneys’ fees
and expenses and costs of investigation) arising out of or relating to your
retention of FTI, the execution and delivery of this Engagement Contract, the
provision of Services or other matters relating to or arising from this
Engagement Contract, except to the extent that any such claim, liability,
obligation, damage, cost or expense shall have been determined by final
non-appealable order of a court of competent jurisdiction to have resulted from
the gross negligence or willful misconduct of the Indemnified Person or Persons
in respect of whom such liability is asserted  (an “Adverse Determination”). 
The Company shall pay damages and expenses, including reasonable legal fees and
disbursements of counsel as incurred in advance.  FTI agrees that it will
reimburse any amounts paid in advance to the extent they relate directly to an
Adverse Determination. 



Subject to any limitation post-petition required by the Bankruptcy Court, the
Client agrees to indemnify and hold harmless FTI and its shareholders,
directors, officers, managers, employees, contractors, agents and controlling
persons (each, an “Indemnified Party”) from and against any losses, claims,
damages or expenses, or if same was or is or becomes a party to or witness or
other participant in, or is threatened to be made a party to or witness or other
participant in, any threatened, pending or completed action, suit, proceeding or
alternative dispute resolution mechanism, or any hearing, inquiry or
investigation, in each case by reason of (or arising in part out of) any event
or occurrence related to this agreement or any predecessor agreement for
services or the fact that any Indemnified Party is or was an agent, officer
director, employee or fiduciary of the Client, or by reason of any action or
inaction on the part of any Indemnified Party while serving in such capacity (an
“Indemnifiable Event”) against expenses (including reasonable attorneys’ fees
and disbursements), judgments, fines, settlements and other amounts actually and
reasonably incurred in connection with any Indemnifiable Event. The Application
shall include the assumption by the Client of FTI’s right to indemnification in
respect of its actions under this Agreement prior to the Petition Date. The
Indemnified Party shall promptly forward to the Client all written notifications
and other matter communications regarding any claim that could trigger the
Client’s indemnification obligations under this Section 6. If the Client so
elects or is requested by an Indemnified Party, the Client will assume the
defense of such action or proceeding, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of the
reasonable fees and disbursements of such counsel. In the event, however, such
Indemnified Party is advised by counsel that having common counsel would present
such counsel with a conflict of interest or if the defendants in, or targets of,
any such action or proceeding include both an Indemnified Party and the Client,
and such Indemnified Party is advised by counsel that there may be legal
defenses available to it or other Indemnified Parties that are different from or
in addition to those available to the Client, or if the Client fails to assume
the defense of the action or proceeding or to employ counsel reasonably
satisfactory to such Indemnified Party, in either case in a timely manner, then
such Indemnified Party may employ separate counsel to represent or defend it in
any such action or proceeding and the Client will pay the reasonable fees and
disbursements of such counsel; provided, however, that the Client will not be
required to pay the

10



--------------------------------------------------------------------------------

fees and disbursements of more than one separate counsel (in addition to local
counsel) for an Indemnified Party in any jurisdiction in any single action or
proceeding. In any action or proceeding the defense of which the Client assumes,
the Indemnified Party will have the right to participate in such litigation and
to retain its own counsel at such Indemnified Party's own expense. The Client
further agrees that the Client will not, without the prior written consent of
the Indemnified Party (which consent shall not be unreasonably withheld or
delayed), settle or compromise or consent to the entry of any judgment in any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
Indemnified Party or any other Indemnified Party is an actual or potential party
to such claim, action, suit or proceeding) unless (i) to the extent that such
settlement, compromise or consent purports directly or indirectly to cover the
Indemnified Party or any other Indemnified Party, such settlement, compromise or
consent includes an unconditional release of the Indemnified Party and each
other Indemnified Party from all liability arising out of such claim, action,
suit or proceeding, or (ii) to the extent that such settlement, compromise or
consent does not purport directly or indirectly to cover the Indemnified Party
or any other Indemnified Party, the Client has given the Indemnified Party
reasonable prior written notice thereof and used all reasonable efforts, after
consultation with the Indemnified Party, to obtain an unconditional release of
the other Indemnified Parties hereunder from all liability arising from all
liability arising out of such claim, action, suit or proceeding. The Indemnified
Party shall not enter into any closing agreement or final settlement that could
trigger the Client’s indemnification obligations under this Section 6 without
the written consent of the Client, which shall not unreasonably be withheld or
delayed or conditioned. The Client will not be liable for any settlement of any
action, claim, suit or proceeding affected without the Client’s prior written
consent, which consent shall not be unreasonably withheld or delayed or
conditioned, but if settled with the consent of the Client or if there be a
final judgment for the plaintiff, the Client agrees to indemnify and hold
harmless the Indemnified Party from and against any loss or liability by reason
of such settlement or judgment, as the case may be.


6.2Insurance –In addition to the above indemnification and provision regarding
advancement of fees/expenses, FTI employees serving as directors or officers of
the Company or its affiliates will receive the benefit of the most favorable
indemnification and advancement provisions provided by the Company to its
directors, officers and any equivalently placed employees, whether under the
Company’s charter or by-laws, by contract or otherwise.  The Company shall
specifically include and cover employees and agents serving as directors and
officers of the Company or affiliates from time to time with direct coverage
under the Company’s policy for liability insurance covering its directors,
officers and any equivalently placed employees.  Prior to FTI accepting any
director or officer position, the Company shall, at the request of FTI, provide
FTI a copy of its current D&O policy, a certificate of insurance evidencing the
policy is in full force and effect, and a copy of the signed board resolutions
and any other document that FTI may reasonably request evidencing the
appointment and coverage of the indemnitees.  The Company shall maintain such
D&O insurance for the period through which claims can be made against such
persons.  In the event the Company is unable to include FTI employees and agents
under the Company’s policy or does not have first dollar coverage acceptable to
FTI in effect for at least $10 million, FTI may, subject to the prior written
consent of the Company, attempt to purchase a separate D&O insurance  policy
that will cover the FTI employees and agents only.  The cost of the policy shall
be invoiced to the Company as an out-of-pocket expense.  Notwithstanding
anything to the contrary, the Company’s indemnification obligations in this
Section 6 shall be primary to (and without allocation against) any similar
indemnification and advancement obligations of FTI, its affiliates and insurers
to the indemnitees (which shall be secondary), and the Company’s D&O insurance
coverage for the indemnitees shall be specifically primary to (and without
allocation against) any other valid and collectible insurance coverage that may
apply to the indemnitees (whether provided by FTI or otherwise).



This indemnity shall not apply to any portion of any such losses, claims,
damages, liabilities and expenses to the extent it is found in a final judgment
by a court of competent jurisdiction to have resulted primarily from the bad
faith, gross negligence, willful misconduct or violation of law of any such
Indemnified Party.. The Client agrees to use commercially reasonable best
efforts to (i) include Sean Harding serving as CRO and any other FTI personnel
who assume officer or director positions with the Client or who perform Services
hereunder, FTI and its agents, employees, officers, subcontractors, directors,
joint venture partners and members, as insureds under the Client’s directors and
officers insurance; and (ii) unless it is unable to

11



--------------------------------------------------------------------------------

do so at a commercially reasonable cost, purchase a three-year directors and
officers insurance “tail” or runoff policy (or such a policy for such shorter
period as Client has the right to or is otherwise able to purchase) covering the
period of FTI’s service. In connection with this engagement Client represents to
FTI that Client hereby represents that (i) it has timely remitted and will
continue to timely remit to the appropriate beneficiaries all employee source
deductions, payroll and other taxes, benefits deductions, and contribution to
employee benefit programs, and has timely collected and remitted sales and use
and other similar taxes to appropriate collecting authorities and will continue
timely to do so; (ii) there is no litigation or other proceeding pending, or to
knowledge of Client, threatened (nor is Client aware of facts that could give
rise to such), in each case that seeks or could give rise to personal liability
of officers and directors of Client; and (iii) Client has been in continuing
compliance with all applicable laws and regulations concerning the discharge,
treatment, storage, transportation or use of hazardous materials and is aware of
no facts or circumstances that could give rise to Client responsibility or
liability under such laws and regulations.



6.3Limitation of liability – You agree that no Indemnified Person shall be
liable to you, or your successors, affiliates or assigns for damages in excess
of the total amount of the fees paid to FTI under this Engagement Contract. 
Without limiting the generality of the foregoing, in no event shall any
Indemnified Person be liable for consequential, indirect or punitive damages,
damages for lost profits or opportunities or other like damages or claims of any
kind.



You and the Company agree that no Indemnified Person shall have any liability as
a result of your retention of FTI, the execution and delivery of this Engagement
Contract, the provision of Services or other matters relating to or arising from
this Engagement Contract, other than liabilities that shall have been determined
by final non-appealable order of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of an Indemnified
Person or Persons. Without limiting the generality of the foregoing, in no event
shall any Indemnified Person be liable for consequential, indirect or punitive
damages, damages for lost profits or opportunities or other like damages or
claims of any kind.





7.

Governing Law, Jurisdiction and WAIVER OF JURY TRIAL — The Engagement Contract
shall be governed by and interpreted in accordance with the laws of the State of
New York, without giving effect to the choice of law provisions thereof. The
Bankruptcy Court having jurisdiction over the Client’s Bankruptcy case shall
have exclusive jurisdiction in relation to any claim, dispute or difference
concerning the Engagement Contract and any matter arising from it. The parties
submit to the jurisdiction of such Courts and irrevocably waive any right they
may have to object to any action being brought in these Courts, to claim that
the action has been brought in an inconvenient forum or to claim that those
Courts do not have jurisdiction. TO FACILITATE JUDICIAL RESOLUTION AND SAVE TIME
AND EXPENSE, YOU, THE COMPANY AND FTI IRREVOCABLY AND UNCONDITIONALLY AGREE NOT
TO DEMAND A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THE SERVICES OR ANY SUCH OTHER MATTER.



Confirmation of Standard Terms and Conditions



Subject to the terms and conditions of the Engagement Letter, we agree that FTI
Consulting, Inc. is engaged upon the terms set forth in these Standard Terms and
Conditions as outlined above.



On behalf of The McClatchy Company







By: /s/ Craig I. Forman

Name: Craig I. Forman

Title: CEO



Date:

12



--------------------------------------------------------------------------------

EXHIBIT B


SCOPE OF SERVICES



The Services, to be performed at your direction, are expected to include the
following:



1.Chief Restructuring Officer

1.1Subject to FTI’s internal approval from its risk management team,
confirmation that the Company has a Directors and Officers Liability insurance
policy in accordance with Section 6 of the FTI Standard Terms and Conditions
attached in Exhibit “A”, and a copy of the signed Board of Directors’ resolution
(or similar document) as official confirmation of the appointment, FTI will
Serve as the Company's Chief Restructuring Officer ("CRO") to lead the Company's
restructuring efforts, reporting directly to the Board of Directors;
1.2Sean Harding will serve in the CRO role. In his capacity as CRO, Mr. Harding
will be granted the right to attend and participate (but not vote) in the
meetings of the Board of Directors of the Company as an observer (such role
referred to as "Board Observer"). Mr. Harding will be assisted by additional FTI
employees, as necessary (“Hourly Temporary Staff”);



2.Cash Management and Projections

2.1Preparation of the Company’s 13-week cash flow budget and Debtor-in-Posession
cash flow budget;
2.2Assist management in managing and controlling cash disbursements;
2.3Develop with assistance of management on cash conservation measures and
assist with implementation of cash forecasting and reporting tools as requested;



3.Situational Assessment – assess current situation and determine solution for
highest and best recovery and recommend appropriate strategic alternative;



4.Other – assist with such other accounting and financial matters as requested
by the Company and/or the Board of Directors and not duplicative of services
provided by other professionals;



5.In consultation with the Chief Executive Officer and/or the Chief Financial
Officer, and subject to the Board’s approval, the authority and corporate
authority to: (a) open and close bank accounts for the Company, (b) transfer
funds of the Company, (c) cause the Company to pursue, settle or compromise any
litigation, controversy or other dispute involving the Company, (d) cause the
Company to borrow funds and to pledge any of its assets in order to pay the
working capital needs of the Company, (e) cause the Company to exercise the
Company's rights under the Company's agreements and other agreements in favor of
the Company, and (f) cause the Company to take any other action which the CRO,
in good faith, determines to be necessary, prudent or appropriate under the
circumstances;

13



--------------------------------------------------------------------------------

6.Assist the Company in its preparations of any required motions throughout the
course of a potential Chapter 11 Bankruptcy filing;



7.Assist the Compnay in its preparation of its Statement of Financial Affairs
and Statement of Assets and Liabilities;



8.Assist the Company in the preparation of the Company’s Monthly Operating
Reports;



9.Assist the Company with the identification of executory contracts and leases
and performance of cost/benefit evaluations with respect to the affirmation or
rejection of each;



10.Analyzing creditor claims by type, entity and individual claim, including
assisting with development of databases, as necessary, to track such claims in a
potential Chapter 11 Bankruptcy filing;



11.Assist the Company in planning communications strategies and tactics in
preparation for a potential Chapter 11 Bankruptcy filing;



12.Develop associated restructuring communications materials for all critical
stakeholder audiences;



13.Build a restructuring microsite;



14.Assist the Company in leak mitigation and media relations support leading up
to and surrounding a potential Chapter 11 filing; and,



15.Other general business consulting, contingency planning, Bankruptcy services,
or such other assistance as mutually agreed to between FTI and the Company.





14



--------------------------------------------------------------------------------

EXHIBIT C


INITIAL SCHEDULE OF HOURLY TEMPORARY STAFF





StaffLevelHourly Rate



Louis ColasuonnoSenior Advisor I$925



Spencer AnteManaging Director $760



Rachel ChesleyManaging Director$760



Keith Colton JrDirector$725



Michael YoshimuraDirector$725



Jonathan SperryDirector I$550



Justin SchwartzDirector$500



Eric BrownSenior Consultant$630



Matthew GleasonSenior Consultant I$450



Hampton KicklighterConsultant$370



Katharine RosenthalConsultant I$350



Sabrina Negron ChristiansonConsultant I$350



Jacqueline NapolitanoConsultant I$350

15



--------------------------------------------------------------------------------